DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “said one or more defluorination compounds.”  There is insufficient antecedent basis for this limitation in the claim; neither Claim 9 nor any of the claims from which it depends provide antecedent basis. Examiner considers the limitation to include the interpretation “said one or more defluorination compounds.” (NOTE: Claim 5 recites “one or more defluorination compounds”).
Claim 10 recites the limitation “said one or more defluorination compounds.”  There is insufficient antecedent basis for this limitation in the claim; neither Claim 10 nor any of the claims from which it depends provide antecedent basis. Examiner considers the limitation to include the interpretation “said one or more defluorination compounds.” (NOTE: Claim 5 recites “one or more defluorination compounds”).
Claim 12 recites the limitation “any one of the defluorination compounds in the solution.” There is insufficient antecedent basis for this limitation in the claim; neither Claim 12 nor any of the claims from which it depends provide antecedent basis. Examiner considers the limitation to include the interpretation “one or more defluorination compounds in the solution.” (NOTE: Claim 5 recites “one or more defluorination compounds”).
Claim 13 recites the limitation “said one or more compounds of C14Fn.” There is insufficient antecedent basis for this limitation in the claim; neither Claim 13 nor any of the claims from which it depends provide antecedent basis. Examiner considers the limitation to include the interpretation “one or more compounds of C14Fn.”  (NOTE: Claim 9 recites “compounds comprise C14Fn”)
Claim 11 is rejected as depending from rejected Claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, and 12-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trankiem (US 2005/0155460) (Parr Instrument Company. “Series 4560 Mini Reactors, 100-600 mL” <<https://www.parrinst.com/products/stirred-reactors/series-4560-100-600-ml-mini-reactors/>> is cited as evidence of vessel components and shape).
Regarding Claim 1, Trankiem (US’460) teaches a method of treating razor blade coatings comprising the steps of:(a) providing a vessel (Parr 4560  mini-reactor [0063] or pressure vessel/reactor vessel [0064) ; (b) providing a plurality of razor blades in said vessel [0063-0064]; (c) sealing said vessel [0063-0064]; (d) placing a solvent in said vessel [0063-0064]; (e) heating said vessel to form a heated solution [0063-0064]; (f) contacting a portion of said plurality of razor blades with said heated solution [0063-0064]; (g) removing said heated solution [0064, 0011]]; and (h) cooling said plurality of razor blades [0063-0064]. 
US’460 teaches cooling the blades to 60 C and removing the blades from the heated solution  [0063-0064, 0011]. US’460 fails to teach removing the heated solution and then cooling the plurality of razor blades. However, it would have been obvious to modify the process of US’460 by performing step (g) before step (h) for two reasons. First, it is prima facie obvious to perform these process steps in any order or simultaneously, in order to obtain cool dry blades. Second, because the blades are cooled to 60 C before removing them, it would have been obvious to further cool them afterwards for use at room temperature.
Regarding Claim 3, step b) providing a plurality of razor blades in said vessel occurs before a step c), wherein the vessel is sealed with the razor blades inside [0063-0064].
	Regarding Claims 4 and 15, the solvent comprises a solution of C14F24, also known as perfluoroperhydrophenanthrene [0049, 0063-0064].
Regarding Claims 5 and 9, the solvent comprises one or more defluorination compounds (i.e. compounds with the formula C14Fn, n=10 to 23 (Claim 14; [0010]).
Regarding Claim 6, the plurality of razor blades comprise polyfluorocarbon coatings (Abstract).
Regarding Claim 7, the contacting step (f) contacts a plurality of cutting edges of the plurality of razor blades [0013, 0021].
Regarding Claim 8, the contacting step (f) contacts the polyfluorocarbon coatings (Claim 27).
Regarding Claims 12-13, US’460 fails to teach a specific concentration of defluorination compounds in solution. However, US’460 suggests using solvents with defluorination compounds, which are known byproducts of manufacturing a solvent used in the process of US’460 [0049]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’460 by using a solvent known to include the recited defluorination compounds and also to have them in small amounts as byproducts. Moreover, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding Claim 14, US’460 teaches performing the contacting step for less than about 30 minutes [0038]. US’460 fails to teach repeating a contacting step (f). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’460 for several reasons. It is prima facie obvious to split a step of contacting the plurality of razor blades for 30 minutes into about 100 steps of contacting the plurality of razor blades over the same period of time. Additionally, it would have been obvious to a person of ordinary skill in the art to modify the process of US’460 by repeating a contacting step for as many times as needed or desired to achieve a desired result. Furthermore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’460 by repeating the contacting step (f) about 100 times through routine optimization to achieve a desired thinning in a desired time.
Regarding Claim 16, US’460 teaches that the contacting step (f) can last for 30 seconds, 1 minute, 2 minutes, 5 minutes, or 10 minutes, and less than 30 or 25 or 20 minutes [0038], including an example of 2 minutes [0064].
Regarding Claim 17, heating step (e) heats the solvent and/ or the plurality of razor blades [0063-0064].
Regarding Claim 18, the heating step includes a temperature of 250 C (482 F), which is about 500 degrees Fahrenheit [0063-0064], 273 C (523 F), and 280 C (536 F). In addition, it teaches 260-300 C (500-572 F) and about 280 C (536 F) [0017].
Regarding Claim 19, US’460 teaches methods of recycling solvent [0054]. US’460 fails to teach that a removing step (g) comprises evacuating the vessel of the heated solution. However, because the solution is in the heated vessel to treat razor blades, it would have been obvious to drain (evacuate) the heated solution from the vessel after the razor blades have been treated. Additionally, it would have been obvious to a person of ordinary skill in the art at the time of invention to drain the heated solution and perform a separation process to recycle the solvent for another use.
Regarding Claim 20, US’460 teaches a stack of 1500 razor blades [0063]. US’460 fails to teach a stack of 5000 razor blades. It is prima facie obvious to scale up or down a process as needed or desired.
Regarding Claim 21, US’460 teaches a stack of razor blades in a container (Parr 4560 Mini-reactor) [0063]. US’460 fails to teach that one or more stacks are disposed in a container prior to providing a plurality of razor blades a vessel. However, that US’460 teaches a stack of razor blades in a vessel is evidence that it is obvious to have a stack of razor blades in a container. Furthermore, it is well-known to have things in containers (e.g. for storage, for ease of transport, or for repeated processes). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’460 by disposing one or more stacks in a container prior to step (b) in order to store or transport razor blades or to repeat the process, for example.
Regarding Claim 22, the container (Parr 4560 mini-reactor) is a cylindrical prism. (See Parr).
Regarding Claim 23, the container (Parr 4560 mini-reactor) includes an O-ring seal to be used at the temperatures taught in US’460.
Regarding Claim 24, US’460 fails to teach repeating steps. It is prima facie obvious to duplicate steps. Additionally, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’460 by duplicating any or all steps (e.g. multiple contacting steps to achieve desired amount of thinning, providing additional blades in order to treat more blades, additional heating steps to achieve a desired temperature, or all steps in order to repeat the process) to achieve a desired result.
	Regarding Claim 25, US‘460 teaches testing treated blades [0051], which is clearly after the process including cooling [0063-0064].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,011,030 in view of Trankiem (US 2005/0155460) (Parr Instrument Company. “Series 4560 Mini Reactors, 100-600 mL” <<https://www.parrinst.com/products/stirred-reactors/series-4560-100-600-ml-mini-reactors/>> is cited as evidence of vessel components and shape).
Although the claims are not identical, they cover the same subject matter of treating the same or obviously similar coatings (fluoropolymer, Claim 7), with the same or obviously similar solvent containing the same or obviously similar compounds (Claims 1, 9, 10, 13-14) in identical or obviously similar concentrations (Claims 15-17) and temperatures (Claim 18) with the same number of repetitions (Claim 5), including obvious steps (Claim 23). US’030 fails to claim all the exact process steps and vessel components. However, US’460 as evidenced by Parr suggests that the details of the process of US’030 were known in analogous art and thus, would have been obvious modifications of US’030. Trankiem (US’460) teaches a method of treating razor blade coatings comprising the steps of:(a) providing a vessel (Parr 4560  mini-reactor [0063] or pressure vessel/reactor vessel [0064) ; (b) providing a plurality of razor blades in said vessel [0063-0064]; (c) sealing said vessel [0063-0064]; (d) placing a solvent in said vessel [0063-0064]; (e) heating said vessel to form a heated solution [0063-0064]; (f) contacting a portion of said plurality of razor blades with said heated solution [0063-0064]; (g) removing said heated solution [0064, 0011]]; and (h) cooling said plurality of razor blades [0063-0064].
US’460 teaches cooling the blades to 60 C and removing the blades from the heated solution  [0063-0064, 0011]. US’460 fails to teach removing the heated solution and then cooling the plurality of razor blades. However, it would have been obvious to modify the process of US’460 by performing step (g) before step (h) for two reasons. First, it is prima facie obvious to perform these process steps in any order or simultaneously, in order to obtain cool dry blades. Second, because the blades are cooled to 60 C before removing them, it would have been obvious to further cool them afterwards for use at room temperature.
Applicant is advised that should Claim 4 be found allowable, Claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. C14F24 is the formula for perfluoroperhydrophenanthrene.   When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
Applicant’s claim amendment, filed 14 February 2022, with respect to the rejections of Claims 1, 3-9, 15-18, and 25 as anticipated under 35 USC 102(a)(1) are sufficient to overcome the rejection under 35 USC 102(a)(1). The rejections of Claims 1, 3-9, 15-18, and 25 as anticipated under 35 USC 102(a)(1)  has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the amendment.

Applicant's arguments filed 14 April 2022 as they pertain to the rejections of amended Claims 1, 3-9, and 12-25 under 35 U.S.C. 103 as being unpatentable over Trankiem (US 2005/0155460) have been fully considered but they are not persuasive.
In response to Applicant’s argument that US’460 fails to teach removing the heated solution and then cooling the plurality of razor blades (Remarks, p. 6, last paragraph through p. 7, second paragraph]), US’460 teaches heating the washer with blades inside at 250 degrees C, that the temperature than increases to 273 C for 90 seconds, that heating is stopped and air cooling introduced to cool down the washer, that stirring was stopped when the temperature reached 260 C, and that blades were removed when temperature was around 60 degrees [0063]. Applicant’s suggestion that because US’460 discusses heating in terms of the washer and not explicitly the blades in the washer, US’460 fails to teach heating and cooling the blades themselves is not persuasive and not considered a reasonable argument that the blades themselves were not heated and cooled at least by virtue of being in contact with solution heated to between about 200-400 degrees C [0017, 0035]. Paragraph [0063] also does not explicitly teach heating the solution in the washer, but that is the very point of heating the washer [0011, 0012]. US’460 also suggests the blades are heated, since the coating on the blade is dissolved within a defined temperature range [0037]. Not only are the blades suggested to a solution at a temperature of 200-400 degrees C, but possibly up to 30 minutes [0038]. Moreover, because US’460 suggests heating the blades and razor blades are conventionally used at room temperature, it would have been obvious to cool the blades to room temperature after removing the heated solution.
In response to Applicant’s argument that because US’460 teaches discusses cooling in terms of the washer and not the blades that US’460 does not teach teach cooling the blades (Remarks, p. 7, second full paragraph), the argument is not persuasive, because it is reasonable to think that the solution is heated to the temperature of the washer (see also Claims 33-36) and that the treated blades are heated through heat transfer from the solution; in fact, US’460 suggests the coating of the blades is heated to a dissolution temperature [0037]. Likewise, it is reasonable to think that the blades cool as the solution cools (by virtue of the washer cooling) through heat transfer.
In response to Applicant’s argument that Applicant fails to find any disclosure or requirement to remove the heated solution in Trankiem (US’460), the process in US’460 is to produce a blade with a coating with optimal shaving comfort [0002]. Thus, it is obvious that the blades, treated at around 200-400 C, are cooled before shaving; it is reasonable to consider they would be cooled to room temperature -- around 20-25 C. Moreover, it is obvious to perform steps of removing a hot solution and cooling the blades in any order. Whether washing dishes washing clothes, making spaghetti, taking a bath, or taking a shower, it is common to drain or pour out a hot treatment liquid (soaping washing liquid, boiling water) to allow a treated object to then cool. Additionally, washing is considered particularly analogous to US’460, since both pertain to dissolving and removing undesirable materials from a surface of an object; the treatment chamber of US’460 is called a “washer.”
Applicant does not offer an argument against the Double Patenting rejection or resolve it by an appropriate amendment or terminal disclaimer (Remarks, p. 9). Therefore, the Double patenting rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kearn, US 3,608,473 (teaching draining hot water from spaghetti before cooling, col. 2, lines 30-35 and 55-62) and Park, US 2009/0139547 (teaching draining hot water from a dish washer before cooling dishes [0015, 0020,0021]) provide further evidence of obviousness in ceasing contact of an object from a hot treatment fluid, whether by draining the fluid or by removing the object from the fluid, in order to then cool the object.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712